    Case: 1:21-cv-01265 Document #: 21 Filed: 07/08/21 Page 1 of 6 PageID #:211




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

RADIOLOGICAL SOCIETY OF NORTH          )
AMERICA, INC.,                         )
                                       )
                Plaintiff,             )                     Case No. 21 C 1265
                                       )
      v.                               )
                                       )                     Judge Robert W. Gettleman
THOSE CERTAIN UNDERWRITERS AT          )
LLOYD'S OF LONDON, SEVERALLY           )
SUBSCRIBING TO POLICY NO. RSC-1224 and )
known as ARGO MANAGING AGENCY          )
LIMITED AND MARKEL SYNDICATE           )
MANAGEMENT LIMITED,                    )
                                       )
                Defendants.            )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Radiological Society of North America, Inc. has brought a two count amended

complaint against defendants Those Certain Underwriters at Lloyd’s of London, Severally

Subscribing to Policy No. RSC-1224 and known as Argo Managing Agency Limited And Markel

Syndicate Management Limited (“defendants”) seeking a declaration that defendants owe a duty

to indemnify plaintiff under an event cancellation insurance policy issued by defendants to

plaintiff (Count I) and damages for breach of that policy. Defendants have moved under Fed. R.

Civ. P. 12(b)(6) to dismiss the complaint for failure to state a claim. For the reasons described

below, the motion is granted.

                                            BACKGROUND

       Plaintiff is an Illinois not-for-profit corporation. Its annual conference is the world’s

largest conference for the radiological community. The conference focuses on updates in

radiological science and research, as well as best practices and techniques. Attendees include
    Case: 1:21-cv-01265 Document #: 21 Filed: 07/08/21 Page 2 of 6 PageID #:212




physicians, researchers, allied health professionals, and students in the field from around the

world.

         Plaintiff’s 2020 conference (the “Event”) was scheduled to be held between November 17,

2020, and December 4, 2020, in McCormick Place in Chicago, Illinois. Plaintiff expected around

51,800 people to attend the Event, with nearly 720 exhibitors renting approximately 443,700

square feet of exhibitor space.

         Plaintiff purchased an Event Cancellation Insurance Policy (the “Policy”) from defendants

covering the period January 29, 2020, to December 4, 2020, to provide cancellation insurance for

plaintiff’s 2020 Event. The Policy requires defendants to indemnify plaintiff for all covered

losses arising from an unexpected cause beyond plaintiff’s control and which resulted in (among

other things) the unavoidable cancellation of the Event. The Premium Proposal Page indicates

that plaintiff elected not to purchase the optional additional coverage for “communicable disease.”

         On May 26, 2020, plaintiff issued a public announcement formally cancelling the Event as

a result of travel and mass gathering restrictions instituted by federal, state, and local authorities,

advising the public that the restrictions would render the Event illegal. That same day plaintiff

notified defendants of its claim. After plaintiff supplied defendants with some additional

information, defendants denied coverage in a letter dated November 20, 2020, indicating that they

had determined that plaintiff elected to cancel the Event as a result of a communicable disease, and

that, “We determined the Event Cancellation was caused directly or indirectly as a result of a

communicable disease (Coronavirus / COVID-19), which was declared as a pandemic by the

World Health Organization (WHO) on March 11, 2020.”

                                               DISCUSSION


                                                   2
     Case: 1:21-cv-01265 Document #: 21 Filed: 07/08/21 Page 3 of 6 PageID #:213




        Defendants have moved to dismiss the complaint under Fed. R. Civ. P. 12(b)(6) for failure

to sate a claim. Such a motion challenges the “sufficiency of the complaint.” Berger v. Nat.

Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Aschroft v.

Iqbal, 556 U.S. 662 (2009) quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        Defendants argue that the plain wording of the policy defeats plaintiff’s claim for

coverage. “Insurance policies are, in essence, creatures of contract, and, accordingly, subject to

principles of contract interpretation.” Thor Equities, LLC v. Factory Mut. Ins. Co., 2021 WL

1226983, at *2 (S.D.N.Y. March 13, 2021). It is a fundamental principle of New York law 1 that

“contracts are construed in accord with the parties’ intent.” Id. Because the best evidence of the

parties’ intent is what is written in the agreement, the court “must give effect to the intent of the

parties as expressed in the clear language of the insurance contract, and interpret the contract

according to common speech and consistent with the reasonable expectation of the average

insured.” Id. (internal quotations and citations omitted).

        “Under New York law, a written agreement that is complete, clear, and unambiguous on its

face must be enforced according to the plain language of its terms.” Id. at *3.        Language is

unambiguous if it has a “definite and precise meaning, unattended by danger of misconception . . .

and concerning which there is no reasonable basis for a difference of opinion.” Id. Ambiguity is

created when, read as a whole, the contract fails to disclose its purpose and the parties’ intent, or

when its terms are susceptible to more than one reasonable interpretation. Id. The test to

1 The policy provides that it is governed by New York Law.
                                                       3
    Case: 1:21-cv-01265 Document #: 21 Filed: 07/08/21 Page 4 of 6 PageID #:214




determine if an insurance contract is ambiguous “focuses on the reasonable expectations of the

average insured upon reading the policy and employing common speech.” Id. (internal

quotations and citations omitted). But, provisions of a contract are not ambiguous merely

because parties interpret them differently. Id.

       In the instant case, the parties dispute whether a Communicable Disease Exclusion in the

Policy bars plaintiff’s claim for coverage. The exclusion provides:

                      COMMUNICABLE DISEASE EXCLUSION

                   THIS ENDORSEMENT CHANGES THE POLICY.
                          PLEASE READ IT CAREFULLY.

               This insurance does not cover loss arising directly or indirectly as a
               result of any communicable disease or the threat or fear of
               communicable disease (whether actual or perceived)

               This exclusion shall not apply unless prior to or simultaneously with
               the loss arising, the communicable disease is declared an epidemic
               or pandemic by the World Health Organization (WHO) or by
               Federal or Local Government Agency. However, any threat or fear
               of communicable disease, whether actual or perceived, is excluded.

               ALL OTHER TERMS AND CONDITIONS REMAIN
               UNCHANGED

       According to defendant, this provision is capable of only one reasonable interpretation: the

Policy does not provide coverage for, (i) losses arising as a result of any communicable disease

that has been declared an epidemic or pandemic prior to or simultaneously with the loss arising, or

(ii) losses arising as a result of threat or fear of a communicable disease, whether actual or

perceived. Because plaintiff concedes that it cancelled the Event as a result of travel and

gathering restrictions that were in effect after COVID-19 was declared a pandemic by the WHO,

defendant argues that plaintiff’s claims are barred by the plain language of the policy.

       Plaintiff, on the other hand, argues that the language is ambiguous and capable of being
                                                  4
    Case: 1:21-cv-01265 Document #: 21 Filed: 07/08/21 Page 5 of 6 PageID #:215




interpreted as providing coverage for cancellation as a result of a communicable disease that has

been declared a pandemic. According to plaintiff, the first paragraph of the exclusion broadly

denies coverage for a loss caused by a communicable disease whatsoever. Plaintiff then argues

that the second paragraph is an exception to the first, and “allows coverage in the rare instance that

a loss is caused by a communicable disease that had been declared an epidemic or pandemic,” and

that the exclusion and exception both make clear that the threat or fear of a communicable disease

is excluded from coverage.

       Although it is poorly written in the negative, the court concludes that the exclusion is not

ambiguous and, when given its clear meaning, bars plaintiff’s claim for coverage. The operative

(or disputed) language in question is the first sentence of the second paragraph which provides that

the exclusion from coverage for losses cause by a communicable disease “shall not apply unless

prior to or simultaneously with the loss arising, the communicable disease is declared an epidemic

or pandemic by the World Health Organization (WHO) or by Federal or Local Government

Agency.” Put simply, this phrase, which is a limitation on the first paragraph, not an exception

thereto, means that the exclusion does not apply unless the communicable disease has been

declared a pandemic. Rewritten in the positive, the phrase would be the “exclusion applies only if

the communicable disease has been declared a pandemic.”        Either way, the obvious intent is that

losses caused by a communicable disease that had been declared a pandemic are excluded from

coverage.

       Plaintiff’s proposed interpretation of the exclusion is simply inconsistent with the plain

wording. To reach plaintiff’s interpretation would require the court to substitute the word “if” for

the word “unless” so that the operative language would read: “This exclusion shall not apply [if]


                                                  5
    Case: 1:21-cv-01265 Document #: 21 Filed: 07/08/21 Page 6 of 6 PageID #:216




prior to or simultaneously with the loss arising, the communicable disease is declared an epidemic

or pandemic by the World Health Organization (WHO) or by Federal or Local Government

Agency.” But, “unless” does not mean “if.” A simple Google search of “if or unless” reveals

that unless means “except if.” Learn English, https://www.ecenglish.com/learnenglish/

lessons/unless-and-if (last visited July 8, 2021). Substituting “except if” for “unless” results in

the exclusion applying to losses resulting from a communicable disease that had been declared a

pandemic. Consequently, the court concludes that the exclusion is not ambiguous, and that it

applies to plaintiff’s claims. As a result, defendants’ motion to dismiss is granted.

                                         CONCLUSION

       For the reasons described above, defendants’ motion to dismiss [Doc. 14] is granted.

ENTER:



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge
DATE: July 8, 2021




                                                 6
